DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending.
This communication is in response to the communication filed 2/4/2021.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim does not appear to end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for altering patient care. Specifically, the claim recites receiving a measurement value of an analyte, identifying one or more demographics of the patient, retrieving measurement values of the analyte, determining whether the measurement value corresponds to abnormal or abnormal condition, and altering patient care based on the previous determination, which is grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas. In this case, the claims involve a series of steps for retrieving various types of information and changing patient care. See MPEP 2106.04. The claims contain certain methods of organizing human activity and recite concepts relating to tracking or organizing information, because the claims perform collecting information, analyzing it, and displaying the results of the collection and analysis. Moreover, altering a patient care may involve a physician figuring out how to treat a patient. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, there are no recited additional elements in the claims. The limitations taken individually or in combination do not show an improvement to the functioning of any technology and do not indicate how the particular combination improves storing and processing data. The limitations do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to change patient care instead of actually administrating altered treatments to patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claims involve receiving and processing of data.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of additional elements.
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, performing the steps of collecting, processing, and outputting information amount to no more than using mental processes or physical aids such as computer devices to automate or implement the abstract idea of altering patient care. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
In conclusion, the claims are directed to the abstract idea of altering patient care. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rule US2016/0317744 in view of Miller et al. US2013/0226605.
As per claim 1, Rule teaches 
a method for altering patient care based on a standard deviation of deltas analysis, the method comprising: (Rule par. 7, 219-221 teaches a patient treatment analysis system using a computer memory, where the system may perform statistical comparisons between a patient sample and a sample population)
receiving a measurement value of an analyte of a sample, a patient identification indicating a patient from which the sample was taken, a laboratory analyzer identification indicating a laboratory analyzer used to generate the measurement value, a time at which the measurement value was generated, and an analyte identification indicating a type of analyte to which the measurement value corresponds; (Rule par. 17 teaches measuring a concentration of an analyte in a sample of bodily fluid; fig. 1-3A teaches an apparatus for withdrawing and analyzing fluid samples, which may interpreted as a laboratory analyzer, fig. 31B teaches obtaining samples at various time intervals, fig. 43B teaches getting measuring analyte ID and patient ID)
identifying one or more demographics of the patient; (Rule par. 261, 380 teaches storing patient information such as weight, age, diet, medication schedule, demographic group)
retrieving measurement values of the analyte corresponding to the same laboratory analyzer or a group of laboratory analyzers, same analyte identification, and corresponding to patients with the same identified one or more demographics; (Rule fig. 21, 30-33, par. 58 teaches obtaining measurements at various times, accessing the history of previously determined values for analyte and dosage concentration, creating population models to predict future concentration and adjusting dosages)
determining whether the measurement value corresponds to a normal or abnormal condition…; and (Rule par. 265 teaches a user interface indicating a status of a patient analyte, for example the display may read high, normal, or low glucose with a corresponding numerical value and a color)
altering patient care based on the determination of whether the measurement value corresponds to the normal or abnormal condition (Rule par. 7, 14, 22 teaches determining analyte concentration and using is to calculate patient treatment dosing).
Rule teaches statistical analysis on analyte samples but may not specifically teach the following limitations met by Miller, generating a standard deviation of deltas (SDD) plot of the received and retrieved measurement values; determining…based on the generated SDD plot; (Miller fig. 1-3 and associated paragraphs, claims 11-12, par. 43, 68 teaches delta checking for an analyte where there is a maximum time interval between samples, the equation normalizes each analyte using standard deviation, there are also examples of plotting the multivariate deltas and sensitivity and specificity, here the specification explains that a delta measures the difference of an analyte between two different times, where an analyte may be measured again at various times after an initial time)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Rule to generate and use a standard deviation of deltas plot of measurement values as taught by Miller with the motivation to increase the performance of delta check parameters in hospital patients. The system determines the best analyte to differentiate using delta thresholds and conducts evaluation with a multivariate delta threshold determination for ongoing testing of results from the patient population (Miller par. 47-49).
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to generate and use standard deviations of deltas plotting for determining normal and abnormal values. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, there are many types of statistical analyses one of ordinary skill in the art may perform to make determinations about analyte samples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY M. PATEL/Examiner, Art Unit 3686